[J-20-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 25 WAP 2019
                                                  :
                      Appellee                    :   Appeal from the Order of the
                                                  :   Superior Court entered October 18,
                                                  :   2018 at No. 1082 WDA 2017,
               v.                                 :   affirming the Judgment of Sentence
                                                  :   of the Court of Common Pleas of
                                                  :   Allegheny County entered June 27,
 LAVELLE JOHNSON,                                 :   2017 at No. CP-02-CR-0000765-
                                                  :   2015.
                      Appellant                   :
                                                  :   SUBMITTED: April 16, 2020


             OPINION ANNOUNCING THE JUDGMENT OF THE COURT


JUSTICE DOUGHERTY                                 DECIDED: OCTOBER 21, 2020
       We recently explained that, where law enforcement seeks to search a cell phone

seized incident to arrest, the applicable rule is “exceedingly simple: . . . get a warrant.”

Commonwealth v. Fulton, 179 A.3d 475, 489 (Pa. 2018); accord Riley v. California, 573

U.S. 373, 403 (2014). We granted discretionary review in this case of first impression to

consider an issue that is not so simple: the permissible scope of such a warrant, under

Article I, Section 8 of the Pennsylvania Constitution, to search an individual’s cell phone

for evidence relating to illegal narcotics activity and firearms possession. But, as it turns

out, our task in this case is less complicated than the question suggests, because we

conclude the search warrant was so lacking in probable cause that it failed to justify any

search of appellant’s cell phone. We thus reverse and remand.
       The nature of the present challenge by appellant Lavelle Johnson necessarily

restricts our review to only those documents that informed the issuing authority’s decision

to authorize the search warrant. See, e.g., Pa.R.Crim.P. 203(B) (“No search warrant shall

issue but upon probable cause supported by one or more affidavits sworn to before the

issuing authority . . . [and t]he issuing authority, in determining whether probable cause

has been established, may not consider any evidence outside the affidavits.”).         We

therefore set forth the relevant aspects of the application for search warrant and its

accompanying affidavit of probable cause, starting with the latter. According to the

affidavit, a probable cause belief to search appellant’s cell phone was based upon the

following facts and circumstances:

      Your affiants are members of the Pittsburgh Bureau of Police currently
      assigned as patrol officers in Zone 1. Affiant Black has been a police officer
      with the City of Pittsburgh since July of 2011 and assigned to Zone 1 since
      June 2012. Affiant Black has made numerous arrests for firearms and
      controlled substances.

      Affiant Marabello has been a police officer since 1991 and a police officer
      for the City of Pittsburgh since May of 2000. Affiant Marabello has been
      assigned to the Narcotics and Vice Unit since September of 2006 to
      November of 2013. Affiant Marabello has been involved in over three
      hundred undercover purchases of illegal narcotics with your affiant
      purchasing drugs hand to hand from drug dealers. Affiant Marabello has
      also been involved in, or supervised hundreds of controlled purchases of
      illegal narcotics. Affiant Marabello has extensively interviewed hundreds of
      individuals involved in selling or using illegal narcotics. These individuals
      have provided your affiants with detailed information concerning how illegal
      narcotics are sold and used. In addition to standard state mandated police
      training your affiant has received additional training in narcotics including
      DEA Narcotics Investigation Course, PA Attorney General’s Top Gun
      Narcotics Investigation Course, as well as other courses related to narcotics
      investigations.     Affiant Marabello has worked jointly in narcotics
      investigations with other agencies including the DEA, FBI, Pennsylvania
      State Attorney’s General Office, and the Allegheny County Police Narcotic’s
      Unit.

      This search warrant is to obtain all information stored in the body of these
      cellular phones: Exhibit B- Apple iPhone Cellular phone, Model A1586,



                                     [J-20-2020] - 2
(FCC ID:BCG-E2816A); (IMEI:354432060723845), black and gray in color.
Samsung flip cellular phone, (Model SPH-M270), black in color, but not
limited to the cell phone number that is connected to these cell phones and
the security numbers used to secure the phones, direct connect numbers,
carrier IP number, voice mail, text messages (SMS) and the phone numbers
associated with these cell phone numbers, picture(s) messages (MMS) and
the phone numbers associated with those pictures, any and all internet
history and IP address, and phone book and/or contact list and listed
incoming and all missed calls, i.e. history in this cell phone. Your Affiant
has based the facts for this search warrant on the following:

On 11/23/14 at 0243 hours your affiants received a 911 dispatch call where
the complainant wished to remain anonymous. The call stated that shots
were fired inside of 2143 Rhine St. Apt 2D. Affiants went to this apartment.

Affiants approached the front door of Apt 2D and smelled a strong odor of
burning marijuana coming from inside of the apartment and could hear
individuals moving inside of Apt 2D. Affiants knocked and announced their
presence fearing someone might be shot or injured inside. Affiants
continued to knock for several minutes with no response. A female later
identified as Jemera Hibbler eventually opened the apartment door.

Affiants did a protective sweep of the apartment and detained five (5)
individuals. Eli Herring III (DOB 02/25/90) Lavelle Johnson (DOB
11/05/1984) Kent Morton (DOB 03/26/88) Jaquayla Kendrick (DOB
04/28/95) Jemera Hibbler (DOB 10/09/86)

During the protective sweep Officers observed in plain view two (2) bricks
of heroin on a shelf. For officer safety, officers did a cursory search for
firearms. Officers recovered three stolen firearms hidden together above
the apartment’s hot water tank. The five detained individuals were then
placed under arrest. Officers secured the apartment and obtained a search
warrant.

Search incident to arrest Officers recovered two cell phones from Lavelle
Johnson and two cell phones from Kent Morton.

The Apartment Search warrant was signed on 11/23/14 at 0600 hours by
District Justice Zoller. Officers executed the warrant at approximately 0610
hours. Officers conducted a systematic search of the residence. Officers
recovered an additional 717 stamp bags of heroin and three cell phones
from the living room area.

From previous drug investigations your affiants have been involved with,
your Affiants have become aware that persons involved in the trafficking of
controlled substances regularly use cellular telephones to accomplish their



                              [J-20-2020] - 3
       trafficking activities. These persons additionally maintain within their
       cellular telephones, information that includes the telephone numbers of
       persons to whom they distribute controlled substances to [sic], the
       telephone numbers of persons from whom they obtain controlled
       substances to distribute, abbreviations or acronyms for the persons to
       whom they distribute controlled substances to [sic], the persons from whom
       they obtain controlled substances to distribute, and pictures of controlled
       substances, firearms, and quantities of monies.

       As a result of the foregoing, your Affiant[s] respectfully request a search
       warrant issued for the black and gray Apple iPhone cellular phone and the
       black Samsung flip cellular telephone listed above, as well as any and all
       electronic and/or digital data contained within the cellular telephone or its
       storage medias/memory cards, such as incoming/outgoing calls, call logs,
       emails, personal calendars, cellular internet usage, wireless internet usage,
       GPS data, contact information, text messages, voice mails, notes,
       photographic images, IP addresses, contact information, and voice
       recordings whether or not the electronic and/or digital data has been
       erased, hidden, password protected or encrypted.

Affidavit of Probable Cause, 3/31/2015, at 1-2.
       The affidavit reflects that police officers responded to an anonymous 911 call

reporting shots fired in a particular apartment in Pittsburgh during the early morning hours

of November 23, 2014. They approached the apartment and smelled burning marijuana

coming from inside and could hear people moving. Fearing someone might be shot or

injured, the officers knocked and announced their presence but received no answer for

several minutes. Then, a woman answered and the officers detained her and four other

individuals following a protective sweep, during which they also discovered in plain view

two bricks of heroin on a shelf and three stolen firearms hidden together above a hot

water tank. All five individuals were placed under arrest and, during a search incident to

arrest, two cell phones each were recovered from appellant and another man. After the

officers obtained a warrant to search the apartment several hours later, they executed it

and discovered an additional 717 stamp bags of heroin and three more cell phones from

the living room. And, on March 31, 2015, over four months after the initial search and

discovery of this sizable stash of drugs and firearms in the apartment, the officers sought


                                      [J-20-2020] - 4
and obtained a search warrant for appellant’s two cell phones. Specifically, the search

warrant application detailed the items to be searched for and the description of the

location of the search as follows:

       IDENTIFY ITEMS TO BE SEARCHED FOR AND SEIZED:

       Digital Media and electronic evidence of the possession of illegal firearms,
       and the distribution and possession of heroin which is stored within the body
       of the cellular phone, specifically but not limited to the incoming/outgoing
       calls, call logs, emails, personal calendars, cellular internet usage, wireless
       internet usage, GPS data, contact information, text messages, voice mails,
       notes, photographic images, IP addresses, contact information, and voice
       recordings whether or not the electronic and/or digital data has been
       erased, hidden, password protected or encrypted.

       SPECIFIC DESCRIPTION OF PREMISES AND/OR PERSONS TO BE
       SEARCHED:

       Apple iPhone cellular phone, Model A1586, black and gray in color, marked
       with the followings numbers on the back of the phone: (FCC ID:BCG-
       E2816A), (IC:579C-E26816A), (IMEI:354432060723845)

       Samsung flip cellular phone, Model SPH-M270, black in color, marked with
       the following number on the back of the phone under the battery: (FCC
       ID:A3LSPHM270)
Application for Search Warrant, 3/31/2015, at 1.

       Naturally, one might pause at this juncture to wonder, “What do appellant’s cell

phones have to do with the drugs and firearms in the apartment?” But before we explore

that question further, we will proceed briefly to review how the lower courts dealt with

appellant’s challenges to the search warrant.

       On August 31, 2015, appellant filed an omnibus pretrial motion seeking, inter alia,

the suppression of all evidence recovered from the apartment. After that motion was

denied and additional discovery was turned over by the Commonwealth — namely, text

messages recovered from appellant’s Samsung cell phone which “reference[d] stamp

bags of heroin which had the same stamp as stamp bags recovered from the apartment[,]”



                                      [J-20-2020] - 5
N.T. Pretrial Motion Hearing, 12/15/2015, at 19 — appellant filed a supplemental omnibus

motion on May 10, 2016, wherein he sought the exclusion of all evidence seized from his

Samsung cell phone, on the grounds that it was obtained in violation of his rights under

the Fourth Amendment to the United States Constitution and Article I, Section 8 of the

Pennsylvania Constitution.1

       More to the point, appellant argued that “[t]he affidavit filed in support of the search

warrant did not contain probable cause that evidence of a crime would be located within

[his] cell phones.” Supplemental Omnibus Pretrial Motion, 5/10/2016, at ¶16. According

to appellant, the information provided within the four corners of the affidavit “confirms that

[he] was nothing but a guest at the time the police entered and searched the residence[,]”

and “[m]erely being present in a home where drugs are found does not give rise to

probable cause for the government to search and examine the cell phones of those

present.”   Id. at ¶¶16-17.     Further, it seemed apparent, at least from appellant’s

perspective, that the government was uncertain as to whom the drugs and guns

discovered in the apartment belonged, and the belated request to search appellant’s cell

phones was an improper attempt “to see who might be connected to the unlawful activity.”

Id. at ¶22 (capitalization omitted and emphasis added). In this regard, appellant asserted

that “[j]ust because the government cannot figure out who the drugs belong to doesn’t

give it license to invade an individual’s privacy in their attempt to lay blame or assess

criminal responsibility.” Id. at ¶23. With respect to the portion of the affidavit relaying the

affiants’ knowledge that persons involved in the trafficking of controlled substances

regularly use cell phones to accomplish their trafficking activities, appellant countered that

“nothing in the remainder of the affidavit establishes that [he] was a ‘drug trafficker’” rather


1 Apparently, nothing of evidentiary value was found on appellant’s iPhone, as he has
raised no issue to that search in this appeal.


                                       [J-20-2020] - 6
than a guest who was merely present “in a location where drugs were found.” Id. at ¶24.

Finally, appellant argued as backup that the application for the search warrant — and its

request to search, among other things, all his emails, personal calendars, cellular internet

usage, wireless internet usage, GPS data, contact information, text messages,

voicemails, notes, photos, and IP addresses — was “ridiculously overbroad” and

“highlights precisely why a warrant should not have been granted in the first place given

the facts in this case.” Id. at ¶26.

       Appellant continued to forward these dual arguments (lack of probable cause and

overbreadth) at the suppression hearing held on May 11, 2016. Keeping with the theme

of his written motion, appellant broadly argued it would set “a very dangerous precedent

to endorse a rule saying if you’re a guest in a home where there is an odor of marijuana

and drugs are found . . . that everyone else’s cell phone gets to be searched.” N.T.

Suppression Hearing, 5/11/2016, at 13-14; see also id. at 7-8 (“Being around a strong

odor of marijuana does not give the government the right to open up our cell phones and

search for every aspect of our private lives. To endorse that rule would be to strip every

one of us o[f] our constitutional rights when we go to a concert. When we go to parties[,]

. . . when others might be smoking marijuana on the porch, when we are in our homes

and maybe our spouse who partakes in smoking marijuana and we lose our constitutional

right as to what is in our cell phones.”). Appellant continued, even granting the affiants’

specialized experience and knowledge that drug traffickers frequently use cell phones to

facilitate their trade, they still “have to link that [he] was a drug trafficker and . . . they didn’t

draw that connection with probable cause other than he was a guest in the place where

drugs were found.” Id. at 12-13. As well, appellant echoed his fallback position from his

written motion that, even if there was probable cause to support some degree of a search

of his cell phone, the “warrant is way overbroad.” Id. at 16. Appellant questioned the




                                          [J-20-2020] - 7
propriety of allowing government agents to sift through such vast swaths of his personal

life, including his entire internet search history and years’ worth of GPS location data,

arguing that “certainly that can’t be allowed without more information or probable cause[.]”

Id. at 16-17.

       Notwithstanding the seeming force of these arguments, they failed to convince the

suppression court, which denied appellant’s supplemental motion on May 13, 2016.

Thereafter, the case proceeded to a joint jury trial on the charges of possession of heroin,

possession with intent to deliver heroin, and possession of a small amount of marijuana.2

For reasons not pertinent here, however, the trial court declared a mistrial on May 25,

2016, and the matter was reassigned to a new trial judge. After appellant’s motion to bar

retrial on double jeopardy grounds was denied, he agreed to be retried without a jury, and

the court found him guilty of possession with intent to deliver heroin and possession of

heroin, but not guilty of persons not to possess a firearm and possession of a small

amount of marijuana. Subsequently, the trial court imposed a sentence of 1-2 years’

imprisonment, with a credit of 94 days for time served.

       On appeal, a unanimous panel of the Superior Court affirmed in an unpublished

memorandum decision. See Commonwealth v. Johnson, 1082 WDA 2017, 2018 WL

5077174 (Pa. Super., filed Oct. 18, 2019). Relevant for our purposes, the panel rejected

petitioner’s claim that the digital evidence recovered from his cell phone should have been

suppressed on the basis that the search warrant was not supported by probable cause

and was overbroad.3 The panel explained that probable cause to support a search

2See 35 P.S. §§780-113(a)(16), (a)(30), and (a)(31), respectively. Appellant was also
charged with possession of a firearm prohibited, see 18 Pa.C.S. §6105, but that charge
was severed from the narcotics charges for purposes of trial.
3 Preliminarily, the panel disagreed with the trial court’s suggestion in its Pa.R.A.P.
1925(a) opinion that appellant’s challenge to the search warrant for his cell phone was
waived. Contrary to the trial court’s explanation that it could not find where this issue was



                                      [J-20-2020] - 8
warrant exists when “‘the facts and circumstances within the affiant’s knowledge and of

which he has reasonably trustworthy information are sufficient in themselves to warrant

a man of reasonable caution in the belief that a search should be conducted.’” Id. at *9,

quoting Commonwealth v. Torres, 177 A.3d 263, 270 (Pa. Super. 2017). From the panel’s

viewpoint, the fact that appellant was found “in close proximity to firearms and evidence

of the distribution of heroin” established a probable cause basis to believe more evidence

relating to narcotics distribution would be found on his cell phone. Id. at *11.

       Turning to appellant’s overbreadth challenge, the panel explained that a warrant

is unconstitutional for its overbreadth when it “‘authorizes in clear or specific terms the

seizure of an entire set of items, or documents, many of which will prove unrelated to the

crime under investigation . . . because it authorizes a general search and seizure.’” Id.,

quoting Commonwealth v. Orie, 88 A.3d 983, 1002-03 (Pa. Super. 2014). The panel

described that in Orie, the court found a warrant to search the defendant’s flash drive was

overbroad where it sought “‘any contents contained therein, including all documents,

images, recordings, spreadsheets or any other data stored in digital format’” and there

was no limitation to account for non-criminal use of the flash drive. Id. at *12, quoting

Orie, 88 A.3d at 1008. But the panel found key distinctions between Orie and the instant

case, the most significant being that the warrant to search appellant’s cell phone sought

evidence specifically related to the ongoing distribution of narcotics by appellant and his

codefendants. Pointing to the affidavit’s depiction of the affiants’ specialized knowledge

that drug traffickers often use cell phones to conduct their business, the panel opined

that, unlike the situation in Orie, “evidence of a narcotics distribution enterprise would not

be limited to a distinct period of time, a limited number of people, or a particular form of



raised before the suppression court, the panel correctly noted that appellant raised the
claim in his supplemental omnibus pretrial motion filed on May 10, 2016.


                                       [J-20-2020] - 9
digital file.” Id. Therefore, the panel found that the breadth of the search warrant was

necessary and reasonable “due to the digital storage capacity of the electronic device to

be searched at that time.” Id., citing Commonwealth v. Dougalewicz, 113 A.3d 817 (Pa.

Super. 2015) (upholding search warrant for contents of defendant’s cell phone that related

to victim, a minor that defendant was accused of sexually assaulting, for a defined period

of time).

       Appellant timely sought review in this Court, which we granted in part to address

the following question as framed by appellant: “Did the Superior Court err in ruling that

the search warrant obtained to search [appellant’s] cell phone was not unconstitutionally

overbroad, under the Pennsylvania Constitution, by allowing an essentially unlimited

search of the device for evidence of illegal narcotics and firearm possession?”

Commonwealth v. Johnson, 208 A.3d 56 (Pa. 2019) (per curiam). Because this issue

“implicates constitutional requirements and raises a pure question of law, our standard of

review is de novo, and our scope of review is plenary.” Commonwealth v. Santiago, 209

A.3d 912, 919 (Pa. 2019).

       Article I, Section 8 of the Pennsylvania Constitution4 ensures that citizens of this

Commonwealth are protected from unreasonable searches and seizures by requiring that

warrants: (1) describe the place to be searched and the items to be seized with specificity

and (2) be supported by probable cause to believe that the items sought will provide

evidence of a crime. See, e.g., Commonwealth v. Waltson, 724 A.2d 289, 292 (Pa. 1998).

Regarding the former requirement, we have interpreted the phrase “as nearly as may be”

in Article I, Section 8 “as requiring more specificity in the description of items to be seized

4 Article I, Section 8 provides, “[t]he people shall be secure in their persons, houses,
papers and possessions from unreasonable searches and seizures, and no warrant to
search any place or to seize any person or things shall issue without describing them as
nearly as may be, nor without probable cause, supported by oath or affirmation
subscribed to by the affiant.” PA.CONST. art. I, §8.


                                      [J-20-2020] - 10
than the federal particularity requirement.” Id. at 291, citing Commonwealth v. Grossman,

555 A.2d 896, 899 (Pa. 1989) (“The clear meaning of the language is that a warrant must

describe the items as specifically as is reasonably possible.”). This more stringent

requirement makes general searches impossible and ‘“prevents the seizure of one thing

under a warrant describing another.’” Grossman, 555 A.2d at 899, quoting Marron v.

United States, 275 U.S. 192, 196 (1927); see also Commonwealth v. Matthews, 285 A.2d

510, 514 (Pa. 1971) (“It cannot be disputed that general or exploratory searches through

which officers merely hope to discover evidence of [a]ny kind of [a]ny wrongdoing are not

constitutionally permissible.”).

       Moreover, for particularity purposes, we have clarified that although some courts

have treated overbreadth and ambiguity as relating to distinct defects in a warrant, see

Commonwealth v. Santner, 454 A.2d 24, 25 n.2 (Pa. Super. 1983), “both doctrines

diagnose symptoms of the same disease: a warrant whose description does not describe

as nearly as may be those items for which there is probable cause.” Grossman, 555 A.2d

at 899-900. For that reason, when assessing the validity of the description contained in

a warrant, the natural starting point for a court is to determine for what items probable

cause existed. Id. at 900. “The sufficiency of the description [in the warrant] must then

be measured against those items for which there was probable cause. Any unreasonable

discrepancy between the items for which there was probable cause [to search] and the

description in the warrant requires suppression.” Id. This is because “[a]n unreasonable

discrepancy reveals that the description was not as specific as reasonably possible[,]” id.,

meaning the warrant is overbroad, ambiguous, or perhaps both.

       At the same time, we have also recognized the fact-dependent nature of such

claims, and cautioned that “search warrants should ‘be read in a common sense fashion

and should not be invalidated by hypertechnical interpretations. This may mean, for




                                     [J-20-2020] - 11
instance, that when an exact description of a particular item is not possible, a generic

description will suffice.’” Commonwealth v. Rega, 933 A.2d 997, 1012 (Pa. 2007), quoting

Pa.R.Crim.P. 205, Cmt. In that vein, we have held that “where the items to be seized are

as precisely identified as the nature of the activity permits and an exact description is

virtually impossible, the searching officer is only required to describe the general class of

the item he is seeking.” Matthews, 285 A.2d at 514; see also Commonwealth v. Johnson,

42 A.3d 1017, 1032 (Pa. 2012) (search warrant not overbroad where “police were not

certain as to the details of the assault and could not know exactly what to specify in the

warrant application” and “[t]hus, they needed only to describe the class of items to be

seized”); Commonwealth v. Sherwood, 982 A.2d 483, 504-05 (Pa. 2009) (descriptions

not overbroad, as the warrants “described the items police were seeking as nearly as

possible under the circumstances” and the particular evidence sought “could be found in

numerous places”); In re Search Warrant B-21778, 521 A.2d 422, 426 (Pa. 1987) (search

warrant not overbroad where “investigators had no legitimate means of discovering

information to narrow down the location of the records”).

       By and large, this Court has had relatively few occasions to consider overbreadth

challenges to search warrants — and certainly none has involved a claim involving the

interplay between alleged “drug and gun” activity and the potential for finding digital

evidence of such activity on an individual’s cell phone. However, as a general matter, we

see no logical reason why the legal framework articulated in Grossman should not apply

here. And since the parties appear to be in agreement on this point, see Appellant’s Brief

at 22-23 (setting forth the Grossman test); Commonwealth’s Brief at 31 (asserting

“Grossman is instructive here”), we proceed accordingly.

       As noted, the first step in assessing the validity of the description contained in a

purportedly overbroad warrant is to “determine for what items probable cause existed.”




                                      [J-20-2020] - 12
Grossman, 555 A.2d at 900. Probable cause, as we have said many times over the years,

is determined based on the totality of the circumstances. See, e.g., Commonwealth v.

Gray, 503 A.2d 921 (Pa. 1985). Thus, “the task of the issuing magistrate is simply to

make a practical, common-sense decision whether, given all the circumstances set forth

in the affidavit before him, including the ‘veracity’ and ‘basis of knowledge’ of persons

supplying hearsay information, there is a fair probability that contraband or evidence of a

crime will be found in a particular place.” Id. at 925 (internal quotations and citation

omitted). A reviewing court’s duty, in turn, is merely to ensure the issuing authority “had

a substantial basis for concluding that probable cause existed. In so doing, the reviewing

court must accord deference to the issuing authority’s probable cause determination, and

must view the information offered to establish probable cause in a common-sense, non-

technical manner.” Commonwealth v. Torres, 764 A.2d 532, 537-38 (Pa. 2001) (internal

citations omitted).

       Given the applicable test and the fact that probable cause is one of its main tenets,

one might expect that the parties’ briefs detail their competing views as to precisely for

which items on appellant’s cell phone there existed probable cause to search, if any.

However, despite having presented twin attacks to the search warrant on both probable

cause and overbreadth grounds at all previous stages of this litigation, in his brief before

this Court appellant focuses exclusively on overbreadth; he does not separately address

probable cause. See, e.g., Appellant’s Brief at 12 (“the search warrant for [the cell phone]

did not describe the discrete items for which the police were searching ‘as nearly as may

be,’ but rather authorized a completely unlimited search of [the phone]”) (emphasis

omitted).5 All parties to this matter, in fact, seem to take the issue of probable cause for

5 The American Civil Liberties Union of Pennsylvania (“ACLU”) and the Pennsylvania
Association of Criminal Defense Lawyers (“PACDL”) filed an amici curiae brief in support
of appellant, in which they likewise argue “that indiscriminate searches of cell phones and



                                     [J-20-2020] - 13
granted — one amicus party even goes so far as to assert that “probable cause is not at

issue here.” Amicus Brief of Pennsylvania District Attorneys Association (“PDAA”) at 5.

The dissenting justices adopt a similar position. See Dissenting Opinion (Saylor, C.J.),

slip op. at 2 (“There is nothing about [the] details [in the affidavit of probable cause] that

impacts upon [a]ppellant’s contention that police cannot engage in an unrestricted search

of a cellphone for evidence of drug dealing.”); Dissenting Opinion (Mundy, J.), slip op. at

1 (joining in the reasoning of Chief Justice Saylor’s dissent). We respectfully disagree.

       Presumably, the parties’ representations to this Court simply evince their careful

attempts to stay within the bounds of the precise question upon which we granted review,

which expressly refers to overbreadth. But we find the probable cause and overbreadth

inquiries are not easily separated; on the contrary, as Grossman makes clear, it is

impossible to consider an overbreadth challenge to a search warrant without taking

probable cause into account.       See Grossman, 55 A.2d at 900 (instructing that the

sufficiency of the description in the warrant must be measured against those items for

which there was probable cause); see also Wayne LaFave, SEARCH               AND   SEIZURE: A

TREATISE   ON THE   FOURTH AMENDMENT, §4.6(a) (“[T]he requirement of particularity is

closely tied to the requirement of probable cause.”). Moreover, where a search warrant

issues in the total absence of probable cause, the warrant is, quite literally in some sense,

entirely “overbroad.” In light of this reality and our inability to meaningfully untangle the

two concepts under the circumstances presented, we are satisfied the question of

probable cause is fairly presented for our review. See generally Commonwealth v. Ruey,

892 A.2d 802, 809 (Pa. 2006) (concluding that, “although the issue of the technical validity

other electronic storage media conducted pursuant to a search warrant are inconsistent
with the fundamental protections of the Fourth Amendment and Article I, Section 8 of the
Pennsylvania Constitution.” ACLU & PACDL Amici Brief at 4. Amici further suggest this
Court should “mandate appropriate safeguards in the warrant approval process and in
the post-search review by the courts.” Id. at 5.


                                      [J-20-2020] - 14
of” a search warrant was waived pursuant to Pa.R.A.P. 302(a), “the question as to

whether probable cause supported that warrant is still, and has always been, in dispute”).

We thus proceed to engage in a probable cause analysis — bearing in mind, of course,

the deference we must afford to the issuing authority’s probable cause determination, and

our plenary review of this legal question.

       We begin by reiterating those arguments, from all sources of record, in favor of the

issuing authority’s determination that a search of appellant’s cell phone was supported by

probable cause. The Commonwealth’s probable cause argument (albeit not specifically

titled as such) can be summarized as follows: “Here, given that it was quite clear that a

drug-dealing operation was being run out of the apartment in which police encountered

[appellant] in the middle of the night, with the multiple cell phones on his person, there

was at the very least a fair probability that evidence of his involvement in that operation

would be found in the text messages on those phones.” Commonwealth’s Brief at 14. In

other words, the Commonwealth relies on the discovery of multiple cell phones found on

appellant’s person, coupled with the fact that he was present in an apartment where drugs

and guns were found, as the probable cause basis for searching his cell phone. The

PDAA argues along the same lines. See Amicus Brief for PDAA at 27 (“[Appellant]’s cell

phone was one of two found on his person while he was present in the apartment where

a large quantity of drugs were located. Not only his presence there, but the fact that he

had two cell phones on his person, gave the officers reason to believe there might be

evidence of narcotics activity on at last one of those phones.”).

       We also consider the rationales of the lower courts. As earlier noted, the Superior

Court panel below appears to have demanded even less than the Commonwealth offers,

concluding that appellant’s “close proximity to firearms and evidence of the distribution of

heroin” was alone enough to establish “probable cause for officers to believe that




                                     [J-20-2020] - 15
additional evidence of narcotics distribution would be found on [his] cell phone.” Johnson,

2018 WL 5077174 at *11. The panel also cited — in the context of addressing appellant’s

overbreadth challenge — the affiants’ specialized knowledge that drug traffickers use cell

phones to facilitate their business. As for the suppression court’s position, although we

lack a formal opinion upon which to rely for a more detailed explanation, see supra at n.3,

we nonetheless observe that the court seemed primarily concerned at the suppression

hearing with the facts that appellant “was arrested for drug trafficking” and “had two

phones.” N.T. Suppression Hearing, 5/11/2016, at 14.

      We consider the various arguments identified above and, more broadly, whether

the totality of the facts averred in the affidavit of probable cause — when viewed in a

common-sense and non-technical manner — provided the issuing authority with a

substantial basis for concluding that probable cause existed to search appellant’s cell

phone. See Torres, 764 A.2d at 537-38.

      Initially, we reject the notion that, simply because there was probable cause to

arrest appellant for constructively possessing the drugs and guns found in another’s

apartment, there was necessarily probable cause to search his cell phone for evidence

of those same offenses. See generally Commonwealth v. Wallace, 42 A.3d 1040, 1049-

50 (Pa. 2012) (“probable cause to believe that a man has committed a crime on the street

does not necessarily give rise to probable cause to search his home”) (internal quotations

and citation omitted); LaFave, supra, at §4.6(a) (“While probable cause to arrest merely

requires that there be a sufficient probability that a certain person committed an offense,

much more is required to establish probable cause for the issuance of a search warrant.”).

Instead, what is needed is some specific “nexus between the items to be [searched and]

seized and the suspected crime committed[.]” Commonwealth v. Butler, 291 A.2d 89, 90

(Pa. 1972). Stated more plainly, where law enforcement seeks to search a person’s cell




                                     [J-20-2020] - 16
phone based on the person’s mere proximity to illegal contraband, some link sufficient to

connect the two must be provided in the affidavit of probable cause. See Commonwealth

v. White, 59 N.E.3d 369, 376 (Mass. 2016) (“even where there is probable cause to

suspect the defendant of a crime, police may not . . . search his or her cell[ ]phone to look

for evidence unless they have information establishing the existence of particularized

evidence likely to be found there”).

       Our review of the affidavit of probable cause in this case reveals no such link.

Notably, appellant’s cell phones were discovered on his person, and the affidavit does

not otherwise allege he was personally in possession of (or even aware of) the drugs,

guns, or anything else related to criminal activity found in the apartment. There is also

no indication whatsoever regarding who leased the apartment or appellant’s relationship

to that individual, and there is no information about the frequency with which appellant

visited the apartment or the duration of time he was present on the night in question. As

well, since the circumstances that led police to the apartment in the first place were

emergency-related, the affidavit lacked the type of more extensive information that

frequently attends search warrants in longer-term drug trafficking investigations, such as

evidence regarding controlled purchases.        Whereas those cases commonly include

evidence demonstrating that the target dealers “use cell phone functions — particularly

text messages — to conduct their illegal operations,” Gershowitz, The Post-Riley Search

Warrant Protocols and Particularity in Cell Phone Searches, 69 VAND.L.REV. 585, 589

(2016), there is no information of this sort contained in the instant affidavit. Simply put,

the affidavit of probable cause in this case provides little more than the bare fact that

appellant was present in a place where illegal contraband happened to be found. That

fact, in and of itself, cannot supply probable cause for a search of appellant’s cell phone.

See, e.g., State v. Keodara, 364 P.3d 777, 783 (Wash. App. 2015) (warrant overbroad




                                       [J-20-2020] - 17
under the Fourth Amendment where there was no evidence “that would have linked”

defendant’s cell phone to the crimes listed in the warrant, including possession of firearms

and possession with intent to deliver narcotics; “Nothing in the record suggests that

anyone saw [defendant] use the phone to make calls or take photos . . . [and t]here was

no indication that evidence of firearms or drugs were found with the phone.”).

       It is for this same reason that we ascribe no value, under the particular facts of this

case, to the affiants’ specialized knowledge that drug traffickers often use cell phones to

conduct their business. See Affidavit of Probable Cause, 3/31/2015, at 2 (“From previous

drug investigations your affiants have been involved with, [we] have become aware that

persons involved in the trafficking of controlled substances regularly use cellular

telephones to accomplish their trafficking activities.”). While we do not foreclose the

possibility that such information may be relevant to probable cause analyses in other

circumstances, cf. Moats v. State, 168 A.3d 952 (Md. 2017) (collecting cases where

officer’s expertise relied upon to establish probable cause that defendant’s cell phone

would contain evidence of crime), the affidavit in this case is entirely bereft of any facts

tying the affiants’ expert opinion to appellant specifically. On this front, we credit the

argument appellant raised before the suppression court, i.e., that there is nothing in the

affidavit of probable cause remotely establishing that he was a drug trafficker instead of

merely a guest in a place where drugs were located, particularly since four other

individuals were also present in the apartment and the owner was not. At most, the

affidavit tells us only that appellant was present in someone else’s apartment when police

entered in response to an emergency call and that a protective sweep revealed drugs

and guns from somewhere inside.6 Given the complete absence of any information

6Chief Justice Saylor’s dissenting opinion implies the affidavit established probable cause
based on its description that “[d]uring the protective sweep [o]fficers observed in plain
view two (2) bricks of heroin on a shelf.” Affidavit of Probable Cause, 3/31/2015, at 2.



                                      [J-20-2020] - 18
connecting appellant to the illegal contraband, beyond his general presence in the same

apartment where it was found, the affiants’ experience and knowledge “that persons

involved in the trafficking of controlled substances regularly use [cell phones] to

accomplish their trafficking activities[,]” Affidavit of Probable Cause, 3/31/2015, at 2, adds

nothing to the probable cause calculus in this particular case. See, e.g., Commonwealth

v. Morin, 85 N.E. 3d 949, 960 (Mass. 2017) (“police may not rely on the general ubiquitous

presence of cellular telephones in daily life . . . as a substitute for particularized

information that a specific device contains evidence of a crime”).

       All that remains is the Commonwealth’s argument that appellant’s possession of

two cell phones, when considered alongside his presence in an apartment where a large

quantity of drugs was found, is enough to establish probable cause to search the phones

for evidence of illegal narcotics activity. We are not convinced. As the Commonwealth

itself acknowledges, the presence of multiple cell phones has been found to be indicative

of drug trafficking only “when considered with other evidence[.]” Commonwealth’s Brief

at 23 n.15 (emphasis added), citing Commonwealth v. West, 937 A.2d 516, 522-23 (Pa.

Super. 2007) (probable cause to believe defendant was engaged in drug dealing where,

But as the dissent itself appears to acknowledge, the significance of this information is
largely dependent on “whether these drugs were in a room or location to which [a]ppellant
had access.” Dissenting Opinion (Saylor, C.J.), slip op. at 2. The affidavit fails to supply
an answer to this critical question, and thus the cases relied upon by the dissent are
distinguishable. See id. at 2 n.1, citing United States v. Heath, 455 F.3d 52, 57 (2d Cir.
2006) (where defendant was arrested in an upstairs bedroom, evidence that police found
in plain view three loose dime bags of crack cocaine at the bottom of the stairwell gave
rise to a reasonable inference of complicity where defendant “could see them, and in fact
would be expected to see them, in the regular course of walking through the small home’s
public spaces”); United States v. Holder, 990 F.2d 1327, 1329 (D.C. Cir. 1993) (probable
cause existed where the record established defendant’s “presence in a private apartment
just a few feet from a table full of cocaine”). In short, without knowing any information
regarding where defendant was seized, where the drugs were found, whether appellant
had access to that room, or even the size or general layout of the apartment, we cannot
conclude there was probable cause.



                                      [J-20-2020] - 19
inter alia, he was in possession of “six individual bags of marijuana, three cell phones,

cigars, including one or more containing marijuana, and roughly one thousand dollars in

bills, gold coins and silver coins”). But that is precisely what is missing here: some “other

evidence” suggesting appellant was engaged in drug dealing, or otherwise linking his cell

phone to anything criminal.7 And while we again do not mean to discount the possibility

that the presence of multiple cell phones might, in certain cases, prove significant to a

probable cause analysis, this is not one of them.

       In sum, given the barren facts and conclusory statements presented in the affidavit

of probable cause in this matter, we are unable to find that the issuing authority had a

substantial basis for concluding probable cause existed to search appellant’s cell phone.

We reach this determination even after according deference to the issuing authority’s

probable cause determination and viewing the information in the affidavit in a common-


7 We observe, parenthetically, that during the various pretrial hearings held in this case,
additional and more detailed information was provided than appears in the affidavit of
probable cause. For example, there was testimony that $535 in cash was also found on
appellant at the time the cell phones were recovered, see N.T. Pretrial Motions Hearing,
12/15/2015, at 4, and that appellant had a prior criminal record, see N.T. Pretrial Motions
Hearing, 2/10/2016, at 64-65. There were also suggestions that the Samsung phone was
an untraceable “burner” phone, see N.T. Pretrial Motions Hearing, 12/15/2015, at 20, and
that when appellant was seized in the apartment he was located in the living room, where
the affidavit alleged that other contraband had also been found, see Pretrial Motions
Hearing, 2/10/2016, at 76. We do not mean to suggest one way or the other whether this
additional information, viewed in conjunction with the other facts averred in the affidavit,
would have established probable cause; we simply use the example to underscore how
crucial it is for law enforcement to supply the utmost detailed information available when
seeking a search warrant for electronic devices because it is only the affidavit of probable
cause that we may consider in circumstances like the present appeal. See, e.g.,
Commonwealth v. Coleman, 830 A.2d 554, 560 (Pa. 2003) (“In analyzing whether a
warrant was supported by probable cause, judicial review is confined to the four corners
of the affidavit.”) (citation omitted); see also Pa.R.Crim.P. 203(B) (“The issuing authority,
in determining whether probable cause has been established, may not consider any
evidence outside the affidavits.”). As these things typically go, even the slightest
alteration in the underlying facts can have great effect on the probable cause analysis.



                                      [J-20-2020] - 20
sense and non-technical manner. Consequently, as appellant’s motion to suppress

should have been granted with respect to his claim that it was unsupported by probable

cause, we reverse the order denying suppression and remand for further proceedings

consistent with this opinion.8

       Justices Todd and Wecht join the Opinion Announcing Judgment of the Court.

       Justice Baer concurs in the result.

       Chief Justice Saylor files a dissenting opinion in which Justice Donohue joins.

       Justice Mundy files a dissenting opinion.




8 We recognize the total lack of probable cause to support any search of appellant’s cell
phone leaves us without the means necessary to conduct the type of comparative
overbreadth analysis that Grossman demands. Accordingly, we await a future case to
explore that complex issue further. See generally Gershowitz, 69 VAND.L.REV. at 601
(discussing in depth how “many post-Riley cell phone warrants are far broader in scope
than the decision supports[,]” either because they “authorize a search of ‘any and all data’
on the phone, leading them to resemble [ ] general warrants” or because they “contain[ ]
categories of data and applications that are seemingly unrelated to the crime being
investigated”).


                                     [J-20-2020] - 21